DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the radiation emitter has a first component radiation emitter and a second component radiation emitter and the sensor is a photodiode and is arranged between the first component radiation emitter and the second component radiation emitter;” but this appears to be only a fraction of a sentence. Further, it is in contradiction with some of the other claims. For instance, this limitation appear to correspond to the embodiment of Fig. 2, while dependent Claims 2-5, 9, and 10 appear to be drawn to the embodiment of Fig. 1. Correction is required.
Claims 2-5, 9, and 10 appear to be drawn to the embodiment of Fig. 1; however, they depend on Claim 1, which appears to be drawn to the embodiment of Fig. 1. Correction is required.
Claim 12 recites the limitation "the banknote" in lines 1-2.  Due to the indefiniteness of Claim 11, it is unclear how to interpret this claim.
Claim 16 depends on Claim 1; however, it refers to the method according to Claim 1. Claim 1 is a device. Did the applicant mean the “method according to Claim 13,” or the “device according to Claim 1?” For the purpose of compact prosecution, the recited language of claim 16 is being interpreted as “[t]he device according to Claim 1” Correction is required.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The limitations in Claim 15 are already present in Claim 13 (from which Claim 15 depends) and do not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikari (US 2014/0063567 A1) in view of Grob (US 2005/0213078 A1).
Regarding Independent Claim 1, Ikari discloses a device for verifying a machine-readable security feature of a document of value (Figs. 2, 4, and 7), comprising:
a transport device (12) configured to transport the document of value through the device on a transport plane in a transport direction (Fig. 3), wherein a first flat side and a second flat side, opposite said first flat side, of the document of value extend parallel to the transport plane (Fig. 3);
a radiation emitter (22) that is arranged on the first flat side and emits radiation in the direction towards the first flat side (Fig. 2), wherein the radiation is configured to excite response radiation of the security feature of the document of value, and the radiation is further configured to pass at least partly through the document of value (Fig. 4, [0040], [0054]);
a sensor (23) that is arranged on the first flat side (Fig. 2) and is configured to receive at least part of the response radiation and of the emitted radiation ([0057]-[0059]);
a reflector (27-28) that is arranged and configured on the second flat side (Fig. 4) so as to reflect the emitted radiation, passing through the document of value, of the radiation emitter and the response radiation of the security feature of the document of value at least partly to the sensor ([0054], [0061]); and
an evaluation unit (40) configured to control the radiation emitter (implicit) and to receive the signals output by the sensor ([0074]-[0076]), 
wherein the radiation emitter has a first component radiation emitter and a second component radiation emitter (visible light and infrared light, abstract, [0014], [0038]) and the sensor is a photodiode ([0041]) tuned to the spectrum of the radiation emitter (capture a visible image and an infrared image, [0014]).
Ikari is silent regarding the response radiation being luminescent as well as the sensor is arranged between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction.
Grob is related to a device for checking security elements and teaches adding additional security features such as luminescence, photoluminescence, up-conversion (anti-Stokes), infrared signatures, electronically readable text (OCR text), including those with infrared text, X-ray fluorescence features ([0026], Claim 17). Further, the use of security features such as luminescent dyes, phosphorescent dyes, fluorescent dyes, luminescent pigments, phosphorescent pigments, fluorescent pigments, infrared dyes, and infrared pigments that are excited under IR illumination is exceedingly well-known in the art.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use one of the well-know security features in the art such as luminescent dyes, phosphorescent dyes, fluorescent dyes, luminescent pigments, phosphorescent pigments, fluorescent pigments, infrared dyes, and infrared pigments in order to provide extra security to the document.
Grob further teaches the use of two radiation emitters (1) and a sensor (5) arranged between them (Figs. 1b, 1d, [0034], [0035]). This configuration has the advantage of capturing the light emitted from the two emitters under the same angular conditions. It would be further advantageous to position the sensor is between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction for the purpose of having both emitters and sensor above the same longitudinal location.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the radiation emitter has a first component radiation emitter and a second component radiation emitter and the sensor is arranged between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction for the purpose of capturing the light emitted from the two emitters under the same angular conditions and above the same longitudinal location of the document as it is transported underneath.
Regarding Claim 2, the combination of Ikari and Grob discloses the device according to Claim 1, wherein the radiation emitter is configured to emit the emitted radiation as infrared radiation, preferably in the near-infrared spectrum (Ikari, abstract, [0014], [0038], [0057]).
Regarding Claim 3, the combination of Ikari and Grob discloses the device according to Claim 1, wherein the radiation emitter is an LED (Ikari, [0039]).
Regarding Claim 4, the combination of Ikari and Grob discloses the device according to Claim 1, wherein the sensor is a photodiode that is tuned to the spectrum of the radiation emitter (Ikari, [0041], [0056], [0057]).
Regarding Claim 5, the combination of Ikari and Grob discloses the device according to Claim 1; however, it is silent regarding, wherein the sensor and the radiation emitter are at least partly encapsulated by a material transparent to the luminescent radiation and the emitted radiation.
The examiner takes official notice that radiation emitters and sensors are conventionally enclosed (i.e. partially encapsulated) by a material transparent to the luminescent radiation and the emitted radiation in order to protect them from the outside environment without interfering with their principle of operation.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have wherein the sensor and the radiation emitter are at least partly encapsulated by a material transparent to the luminescent radiation and the emitted radiation in order to protect them from the outside environment without interfering with their principle of operation.
Regarding Claim 6, the combination of Ikari and Grob discloses the device according to Claim 1; however, it is silent regarding, wherein the reflector is arranged at a distance of a maximum of 10 mm from the flat side of the document of value.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to optimize the distance between the reflector and the flat side of the document of value and arrive at the claim limitation. This is because the distance is a result dependent variable. The distance between the reflector and the flat side of the document of value is a result dependent variable because the by varying the distance one changes the amount of light reaching the reflector after passing through the document and back.
Therefore, with respect to the limitation of a distance of a maximum of 10 mm between the reflector and the flat side of the document of value, the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 7, the combination of Ikari and Grob discloses the device according to Claim 1, wherein, when an optical axis of the sensor is perpendicular to the transport plane (Ikari, Figs. 2, 4, 7); however, it is silent regarding, a distance of the sensor from the flat side of the document of value is 1 mm - 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to optimize the distance between the sensor and the flat side of the document of value and arrive at the claim limitation. This is because the distance is a result dependent variable. The distance between the sensor and the flat side of the document of value is a result dependent variable because the by varying the distance one changes the amount of light reaching the sensor after passing through the document.
Therefore, with respect to the limitation of a distance of the sensor from the flat side of the document of value is 1 mm - 3 mm, the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 8, the combination of Ikari and Grob discloses the device according to Claim 7; however, it is silent regarding, wherein a field of vision of the sensor is  configured such that a minimum dimension, able to be sensed by the sensor, of the security feature of the document of value, transverse to the transport direction, which is able to be sensed with respect to a maximum signal strength of the sensor when sensing the security feature with a signal strength of at least 50%, is 5 mm- 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to optimize a minimum dimension, able to be sensed by the sensor, of the security feature of the document of value, transverse to the transport direction, which is able to be sensed with respect to a maximum signal strength of the sensor when sensing the security feature with a signal strength of at least 50% and arrive at the claim limitation. This is because the distance is a result dependent variable. The distance a minimum dimension, able to be sensed by the sensor, of the security feature of the document of value, transverse to the transport direction, which is able to be sensed with respect to a maximum signal strength of the sensor when sensing the security feature with a signal strength of at least 50% is a result dependent variable because the by varying the dimension one changes the maximum signal strength of the sensor when sensing the security feature.
Therefore, with respect to the limitation of a field of vision of the sensor is  configured such that a minimum dimension, able to be sensed by the sensor, of the security feature of the document of value, transverse to the transport direction, which is able to be sensed with respect to a maximum signal strength of the sensor when sensing the security feature with a signal strength of at least 50%, is 5 mm- 10 mm, the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 9, the combination of Ikari and Grob discloses the device according to Claim 7, wherein an optical axis of the radiation emitter is inclined with respect to the transport plane such that its point of intersection with the transport plane and the reflector lies in the field of vision of the sensor (Ikari, Figs. 2, 7).
Regarding Claim 10, the combination of Ikari and Grob discloses the device according to Claim 1, wherein the sensor interacts with the radiation emitter as a sensing channel that senses a strip of the document of value in the transport direction when the document of value is transported, and a plurality of sensing channels are arranged next to one another transverse to the transport direction of the document of value (Ikari, CCD camera is two dimensional and reads on this limitation, [0041], also see [0043]).
Regarding Claim 11, the combination of Ikari and Grob discloses the device according to Claim 1, wherein the document of value is one of: a banknote; a cheque; proof of identity; a passport; a travel ticket; a share document (Ikari, [0003]).
Regarding Claim 12, the combination of Ikari and Grob discloses the device according to Claim 11, wherein the transport device is configured such that the banknote is able to be transported through the device with one of its long edges at the front (Ikari, [0046]).
Regarding Independent Claim 13, Ikari discloses a method for verifying a machine-readable security feature of a document of value during transport thereof between a sensor (23) and a radiation emitter (22) on one side and a reflector (27-29) on the other side (by means of the device of Figs 2, 4, and 7), wherein the method involves:
determining a transport speed (constant speed, [0023]) and an irradiation duration for the document of value (duration based on the type of light source, the light source may include an LED, an organic EL, a cold-cathode tube, a halogen light source, a fluorescent lamp, or other light emitting devices, and a combination of these, [0039]); 
transporting the document of value at the predetermined transport speed (by means of 12, at constant speed, [0023]);
irradiating the document of value, by way of the radiation emitter (22), for the predetermined duration ([0037], illumination at the same time, [0038]));
sensing, using the sensor (23), a plurality of measured values over the predetermined duration that corresponds to radiation of the security feature that is excited by the irradiation of the document of value ([0039], [0042], [0057]-[0059]), and to radiation reflected by the reflector ([0054], [0061]);
forming a signal profile from the measured values using an evaluation unit (by means of 40, [0075]); and
evaluating, using the evaluation unit, whether a security feature is present by comparing the sensed signal profiles ([0045], [0076]);
wherein the radiation emitter has a first component radiation emitter and a second component radiation emitter (visible light and infrared light, abstract, [0014], [0038]) and the sensor is a photodiode ([0041]) tuned to the spectrum of the radiation emitter (capture a visible image and an infrared image, [0014]).
Ikari is silent regarding the response radiation being luminescent as well as the sensor is arranged between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction.
Grob is related to a device for checking security elements and teaches adding additional security features such as luminescence, photoluminescence, up-conversion (anti-Stokes), infrared signatures, electronically readable text (OCR text), including those with infrared text, X-ray fluorescence features ([0026], Claim 17). Further, the use of security features such as luminescent dyes, phosphorescent dyes, fluorescent dyes, luminescent pigments, phosphorescent pigments, fluorescent pigments, infrared dyes, and infrared pigments that are excited under IR illumination is exceedingly well-known in the art.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use one of the well-know security features in the art such as luminescent dyes, phosphorescent dyes, fluorescent dyes, luminescent pigments, phosphorescent pigments, fluorescent pigments, infrared dyes, and infrared pigments in order to provide extra security to the document.
Grob further teaches the use of two radiation emitters (1) and a sensor (5) arranged between them (Figs. 1b, 1d, [0034], [0035]). This configuration has the advantage of capturing the light emitted from the two emitters under the same angular conditions. It would be further advantageous to position the sensor is between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction for the purpose of having both emitters and sensor above the same longitudinal location.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the radiation emitter has a first component radiation emitter and a second component radiation emitter and the sensor is arranged between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction for the purpose of capturing the light emitted from the two emitters under the same angular conditions and above the same longitudinal location of the document as it is transported underneath.
Regarding Claim 14, the combination of Ikari and Grob discloses the method according to Claim 13, wherein the evaluation of the signal profiles reveals that a security feature is present if a value formed in a subtraction of the signal profiles is greater than a reference value (Ikari, [0045], [0046], [0076]).
Regarding Claim 15, the combination of Ikari and Grob discloses the method according to Claim 1 wherein the radiation emitter has a first component radiation emitter and a second component radiation emitter and the sensor is a photodiode and is arranged between the first component radiation emitter and the second component radiation emitter (as applied to Claim 13).
Regarding Claim 16, the combination of Ikari and Grob discloses the method according to Claim 1 where the signals output by the sensor is based at least in part on the luminescent radiation sensed (as applied to Claim 1) and the reflected radiation sensed (Ikari, [0054], [0061]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. US 11,263,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope.
Regarding Independent Claim 1, US 11,263,855 B2 discloses a device for verifying a machine-readable security feature of a document of value, comprising:
a transport device configured to transport the document of value through the device on a transport plane in a transport direction, wherein a first flat side and a second flat side, opposite said first flat side, of the document of value extend parallel to the transport plane (Claim 1, lines 4-8);
a radiation emitter that is arranged on the first flat side and emits radiation in the direction towards the first flat side, wherein the radiation is configured to excite luminescent radiation of the security feature of the document of value, and the radiation is further configured to pass at least partly through the document of value (Claim 1, lines 9-15);
a sensor that is arranged on the first flat side and is configured to receive at least part of the luminescent radiation and of the emitted radiation (Claim 1, lines 16-18);
a reflector that is arranged and configured on the second flat side so as to reflect the emitted radiation, passing through the document of value, of the radiation emitter and the luminescent radiation of the security feature of the document of value at least partly to the sensor (Claim 1, lines 19-23); and
an evaluation unit configured to control the radiation emitter and to receive the signals output by the sensor (Claim 1, lines 24-27);
wherein the radiation emitter has a first component radiation emitter and a second component radiation emitter and the sensor is a photodiode tuned to the spectrum of the radiation emitter and is arranged between the first component radiation emitter and the second component radiation emitter along a direction transverse to the transport direction (Claim 13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0104102 A1, US 2010/0330304 A1, and US 2010/0295291 A1 show the use of luminescence for enhanced security.
US 2005/0251120 A1 disclose encapsulating a detector in a protective material such as glass.
US 2018/0068512 A1 and US 2005/0121619 A1 disclose encapsulating a source or detector in document identification systems and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Examiner, Art Unit 2877